         Case 1:19-mj-00674-KSC Document 1 Filed 07/15/19 Page 1 of 9                                              PageID #: 1


AO 91 (Rev. 11/1 1) <;:riminal Complaint

                                                                                                                      FILED INTHE
                                       UNITED STATES DISTRICT COURT                                           UNITED STATES DISTRICT COURT
                                                                     for the                                      DISTRICT OF HAWAII
                                                              Distri ct of Hawaii
                                                                                                                        JUL 15 2019
                   United States of America                             )                                     at~o'clock and.:l_minLM
                                  V.                                    )                                           SUE BEITIA, CLERK
                                                                                                                                          j \"'
                                                                        )      Case No.
               TREY K. HASEGAWA, (01)                                   )                  MAG. NO. 19-00674 KSC
                         and                                            )
              MATIHEW J. MIDDLETON, (02)                                )
                                                                        )
                             Defenda/1/(s)


                                                    CRIMINAL COMPLAINT
          I. the complainant in this case. state that the following is true to the best of my knowledge and bel ief.
On or about the date(s) of                      July 8 - 11 , 2019             in the county of              Honolulu            in the

                                           _a
                         D istrict of _ _ _H _w   i _ _ _ , the defendant(s) v iolated:
                                              _a_i_

             Code Section                                                           Offense Description
18 U.S.C. Section 1951(a)                          By at least on or about July 8, 2019, and continuing th ereafter until on or
                                                   about July 11, 2019, in the District of Hawaii, TREY K. HASEGAWA and
                                                   MATTHEW J. MIDDLETON, the defendants, did knowingly and unlawfully
                                                   agree and conspire with each other to obstruct, delay, and affect commerce
                                                   as that term is defined in Title 18, United States Code, Section 195 1(b)(3),
                                                   and the movement of articles and commodities in such commerce, by
                                                   robbery, as th at term is defined in Title 18, United States Code Section 1951
                                                   (b)( 1). All in violation ofTitle 18, United States Code, Section 1951(a).

          This criminal complaint is based on these facts:

See attached Affidavit of Special Agen t Joseph Villagomez.




          ~ Conti nued on the attached sheet.




                                                                                        Joseph Villagomez, Special Agent, ATF
                                                                                                   Printed name and tille

Sworn to before me and signed in my presence.


Date:


City and state:                            Honolulu, Hawaii
 Case 1:19-mj-00674-KSC Document 1 Filed 07/15/19 Page 2 of 9      PageID #: 2




KENTI M. PRICE #10523
United States Attorney
District of Hawaii

MARGARET C. NAMMAR #9045
Assistant U.S. Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Email: Margaret.Nammar@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAll

UNITED STATES OF AMERICA,              ) MAG. NO. 19-00674 KSC
                                       )
                     Plaintiff,        )
                                       ) AFFIDAVIT IN SUPPORT OF
              v.                       ) CRIMINAL COMPLAINT
                                       )
TREYK. HASEGAWA,      (01)             )
and                                    )
MATTHEW J. MIDDLETON, (02)             )
                                       )
                     Defendants.       )
~~~~~~~~~.)

           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, JOSEPH VILLAGOMEZ, after being duly sworn, depose and state:

      1.    I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF), and have been employed since 2014. I am currently
 Case 1:19-mj-00674-KSC Document 1 Filed 07/15/19 Page 3 of 9            PageID #: 3




assigned as the Violent Crime Coordinator with the ATF Honolulu Field Office, in

Honolulu, Hawaii. I am charged with the investigation and enforcement of

violations of federal firearm laws and associated violations. I graduated magna

cum laude with a Bachelor's of Science in Criminal Justice and obtained a

Master's Degree in Public Administration and both degrees were conferred by the

University of Guam. I am a graduate of the Federal Law Enforcement Training

Center's Criminal Investigation Program and the ATF Special Agent Basic

Training Program. I have attended numerous classes, seminars and traini.ng

lectures in the investigation of criminal violations of federal laws. I have

conducted multiple firearms-related investigations and obtained and executed both

federal search and arrest warrants.

      2.     The information contained in this affidavit is based upon my personal

knowledge and observations, my training and experience, as well as information

obtained from other law enforcement officers and other witnesses. This affidavit is

intended merely to show that there is probable cause for the requested arrest

warrant and does not set forth all of my knowledge about this matter, or convey all

of the facts regarding the investigation.

      3.     Based on the facts as set forth in this affidavit, and based upon my

training and experience, there is probable cause to believe that Trey HASEGAWA




                                            2
 Case 1:19-mj-00674-KSC Document 1 Filed 07/15/19 Page 4 of 9            PageID #: 4




and Matthew MIDDLETON, the defendants, committed violations of Title 18,

United States Code, Section 1951 (Hobbs Act Robbery).

                                   PROBABLE CAUSE

7-Eleven Store robbery at the Waialae location

           4. On July 8, 2019, at approximately 3 :09 a.m., a robbery occurred at the

7-Eleven Store located at 3105 Waialae Avenue, Honolulu, Hawaii 96816.

Officers from HPD responded to the store shortly after. HPD officers viewed

surveillance videos that recorded the events of the robbery. Upon review of the

surveillance videos, HPD officers observed a Caucasian male, slim build, wearing

a white shirt with a lined design on the right side of the shirt, black shoes with

white accents on the sole, and a red bandana covering the lower half of his face,

enter the store with what appeared to be a revolver in his right hand. Words were

exchanged between the cashier and the male. The cashier then took the money out

of the register and handed it to the male. In viewing a still shot of the surveillance

video, a distinguishable mole is visible on the bottom right side of the male's neck.

The amount of money taken from the store was estimated to be $100.00.

7-Eleven Store robbery at the S. King Street location

      5.      On July 8, 2019, at approximately 5:45 a.m., a robbery occurred at the

7-Eleven Store located at 2646 S. King Street, Honolulu, Hawaii 96826. HPD

responded to the store shortly after. HPD officers viewed surveillance videos that



                                          3
 Case 1:19-mj-00674-KSC Document 1 Filed 07/15/19 Page 5 of 9          PageID #: 5




recorded the events of the robbery. Upon reviewing the surveillance videos, HPD

officers noted a suspicious vehicle, a white colored van, that was within the

vicinity of the 7-Eleven Store. HPD officers further observed a male exit from the

front passenger side door of the van. The male, who was wearing a gray and black

camouflage pattern hoodie with the sleeves rolled up and a red bandana covering

the lower portion of his face, entered the 7-Eleven Store with what appeared to be

a handgun in his right hand. HPD officers also observed what appeared to be a

tattoo on the right forearm of the male. Words were exchanged between the male

and the cashier. The cashier then opened the cash register and placed the cash

drawer on the counter. The male took the cash from the cash drawer, which was

later estimated to be $200.00. The male exited the 7-Eleven Store, returned to the

van and entered the van from the passenger side door. An employee of the 7-

Eleven store described the handgun to be a revolver.

 7-Eleven Store robbery at the Nuuanu location

      6.     On July 9, 2019, at approximately 3:56 a.m., a robbery occurred at the

7-Eleven Store located at 1602 Nuuanu Avenue, Honolulu, Hawaii 96817. HPD

responded to the store shortly after. HPD officers viewed surveillance videos that

recorded the events of the robbery. Upon reviewing the surveillance videos, HPD

officers observed a Caucasian male, medium build, wearing a grey and black

camouflage pattern hoodie, a black hat, black shoes with white accents on the sole,



                                         4
 Case 1:19-mj-00674-KSC Document 1 Filed 07/15/19 Page 6 of 9           PageID #: 6




and a red bandana covering the lower portion of his face, enter the store and

brandish a handgun. Words were exchanged and the cashier took out cash from

the cash register. The male then took the cash and exited the store. Shortly

thereafter, an unknown individual can be seen on the surveillance footage walking

to a white van that is parked near the exit facing towards School Street. The

individual then entered the van from the passenger side sliding door. As the van

departed the area, HPD officers noticed that the roof of the van appeared to be dark

and discolored. An undetermined amount of U.S. currency was taken from the

store. An employee of the 7-Eleven store described the male as having dirty

blonde hair.

Traffic Stop of the Subject Vehicle

      7.       On July 9, 2019, a HPD patrol officer observed a white 1998 Ford

Windstar van bearing Hawaii license plate SPT 462 (Subject Vehicle) with the

right side rear license plate light not on, while the left one worked. The HPD

officer also observed the right brake light was a different brightness from the

center top brake light and the driver's side brake light. The HPD officer conducted

a traffic stop on the Subject Vehicle. The HPD officer identified the driver of the

Subject Vehicle as Matthew MIDDLETON and the front seat passenger as Trey

HASEGAWA.




                                          5
 Case 1:19-mj-00674-KSC Document 1 Filed 07/15/19 Page 7 of 9             PageID #: 7




       8.       The HPD officer photographed the Subject Vehicle as well as

MIDDLETON and HASEGAWA. Copies of the photographs were provided to

your affiant.

Comparison of Photographs ofSubject Vehicle

      9.        Upon viewing the still shots of the van taken from the surveillance

videos of the 7-Eleven (S. King Street location) robbery and the photographs taken

during the traffic stop, your affiant recognized similarities with the vehicle. First,

the vehicle in both sets of photographs appeared to have two (2) discolored spots

on the rear lift gate, one spot being above the license plate area and the other near

the passenger side brake light. Second, the vehicle in both sets of photographs had

what appeared to be rusting on the roof.

       10.      Upon viewing the still shots of the male taken from the surveillance

videos of the 7-Eleven (Waialae Avenue location) and the photographs taken of

MIDDLETON during the traffic stop, your affiant recognized a mole in the same

area on the bottom right side of the neck.

       11.      Upon viewing the still shots of the male taken from the surveillance

videos of the 7-Eleven (S. King location) robbery and the photographs taken of

HASEGAWA during the traffic stop, your affiant recognized what appeared to be

a tattoo on the right forearm.




                                             6
 Case 1:19-mj-00674-KSC Document 1 Filed 07/15/19 Page 8 of 9        PageID #: 8




HPD interview ofD.H.

      12.   On July 11, 2019, a HPD officer interviewed D.H. According to

D.H., on July 9, 2019, D.H. saw photographs taken of a suspect during a robbery

of a 7-Eleven Store. D.H. recognized the individual in the photograph as Trey

HASEGAWA. The HPD officer provided D.H. with a still shot of a male that was

taken during the 7-Eleven Store (S. King Street location) robbery. D.H. positively

identified the male in the photograph as HASEGAWA by his eyes.

Arrest ofMIDDLETON and HASEGAWA by Honolulu Police Officers

      13.   On July 11, 2019, at approximately 12:30 p.m., officers from HPD

arrested HASEGAWA on the property of the Market City Shopping Center located

at 2919 Kapiolani Boulevard, Honolulu, Hawaii 96826.

      14.   On this same date, at approximately 12:35 p.m., HPD officers arrested

MIDDLETON, who was in the Subject Vehicle that was parked on the property of

Market City Shopping Center.

      15.   Both HASEGAWA and MIDDLETON are currently being held at the

Honolulu Police Department pending charges.

Federal Search Warrant Executed on the Subject Vehicle

      16.   The Subject Vehicle was seized in connection with the arrest of

HASEGAWA and MIDDLETON on July 11, 2019. On July 12, 2019, the

undersigned affiant applied for and was granted a Federal Search Warrant for the



                                        7
 Case 1:19-mj-00674-KSC Document 1 Filed 07/15/19 Page 9 of 9            PageID #: 9




Subject Vehicle. On this same date, ATF agents conducted a search of the Subject

Vehicle with the assistance of HPD officers. Among other items, law enforcement

recovered the following items of evidentiary value within a dark gray High Sierra

brand backpack that was located behind the passenger side seat: a gray and black

camouflage pattern hoodie; a pair of black pants; and two State of Hawaii traffic

citations written to Matthew MIDDLETON.

                                 CONCLUSION

      17.   Based on the foregoing, I respectfully submit that probable cause

exists to believe that Trey HASEGAWA and Matthew MIDDLETON, the

defendants, committed the aforementioned offenses.

                                          Respectfully submitted,


                                             =4-
                                          JOSEPHI
                                          Special Agent
                                                        ~OMEZ
                                          Bureau of Alcohol, Tobacco, Firearms,
                                          and Explosives

This Criminal Complaint and Affidavit in support thereof were
presented to, approved by, and probable to believe that the defendants
above-named cmmnitted the charged crimes found to exist by the
undersigned Judicial Officer at Honolulu, Hawaii, on July 12, 2019.

                                             /L   day of July, 2019.




                                         8
